Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2022

                                      No. 04-22-00136-CV

BARRETT FIREARMS MANUFACTURING, INC., Barrett Firearms USA, Inc., and Federal
                       Cartridge Company,
                            Appellants

                                                 v.

                                        Xavier FLORES,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-17551
                           Honorable Richard Price, Judge Presiding


                                         ORDER

        Pursuant to section 51.014(d) of the Texas Civil Practice and Remedies Code and Rule
28.3 of the Texas Rules of Appellate Procedure, the petitions for permissive appeal filed by
appellants Barrett Firearms Manufacturing, Inc., Barrett Firearms USA, Inc., and Federal
Cartridge Company are granted. Accordingly, appellants may immediately appeal the trial
court’s order signed on February 18, 2022 denying their motions to dismiss. The notices of
appeal are deemed to have been filed on the date of this order, and the appeal will proceed as an
accelerated appeal. See TEX. R. APP. P. 28.3(k).

        The clerk’s record and reporter’s record are due by May 23, 2022. Id. R. 35.1(b).
Appellants are therefore instructed to promptly designate and pay, or make arrangements to pay,
the fees for preparation of the clerk’s and reporter’s records. See id. R. 35.3(a)(2), (b)(2)(3). We
note at this time, the clerk’s record has been filed and a reporter’s record covering the hearing
held on February 10, 2022 has been filed. In the event the appellate record is complete,
appellants are instructed to immediately notify this court by May 18, 2022 indicating the record
is complete, and a briefing schedule will be set.

       We further order the clerk of this court to file a copy of this order with the District Clerk
of Bexar County, Texas. See id. R. 28.3(k).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court